Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8-10, 12, 13, 15-17, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farley (US 9625306 B2).

Regarding claim 1, Farley discloses a merger system (conveyor system 43 merges crop together throughout the processing system at least from conveyor 44 to conveyor 48) for an agricultural vehicle (harvester 10), comprising: 
at least one frame mount configured to couple to a chassis (see Fig. 1-3, the vehicle chassis of harvester 10 clearly couples to a frame, to which harvesting components 16, 18, 20, and 43 are mounted); 

a conveyor (44, 48) supported by the moveable merger frame and configured to convey crop material; 
at least one load sensor (46, 50) associated with the at least one frame mount and configured to output load signals corresponding to a mass of the merger frame (sensor outputs a signal of weight of crop on conveyor, which would inherently correspond to a mass of the crop on the conveyer, the mass of the conveyor itself, and the frame, considering that the mass of the conveyor and merger frame remain constant); and 
a controller (64) operatively coupled to the at least one load sensor, the controller being configured to: 
determine a mass of crop material conveyed by the conveyor based at least partially on the mass of the merger frame (see Fig. 4, step 68, 70); 
determine a crop yield (total mass 72) based at least partially on the determined mass of crop material; and 
output a yield signal corresponding to the determined crop yield (66), the determined crop yield being calculated without using header width and a ground speed of the vehicle (Farley is silent regarding ground speed/header width being used to calculate yield).

Regarding claim 2, Farley discloses the merger system of claim 1, wherein the at least one frame mount comprises a plurality of frame mounts (see Fig. 3, conveyors 44 and 46 are mounted in separate locations, and would necessitate a plurality of frame mounts) and the at least one load sensor comprises a plurality of load sensors (46, 50), each of the load sensors being associated with a respective one of the frame mounts.
Regarding claim 3, Farley discloses the merger system of claim 1, wherein the controller is configured to determine the crop yield also based at least partially a conveyance speed of the conveyor (weight is provided over a first time period, and to provide yield conveyor speed is needed to convert weight/time period. display 66 includes feed rate 74, which necessitates conveyor speed).

Regarding claim 5, Farley discloses the merger system of claim 1, wherein the controller is configured to operatively couple to a display and output the yield signal to the display (66).

Regarding claim 6, Farley discloses the merger system of claim 1, where the controller is configured to determine the mass of crop material at a defined frequency (“a first time period” see Fig. 5, step 90).

Regarding claim 8, Farley discloses an agricultural vehicle (harvester 10), comprising: 
a chassis; 
a merger system (conveyor system 43 merges crop together throughout the processing system at least from conveyor 44 to conveyor 48) carried by the chassis, the merger system comprising a movable merger frame (means to mount/support 43 to harvester 10 are implicitly disclosed) suspended from the chassis, a conveyor (44, 48) supported by the merger frame and configured to convey crop material, and at least one frame mount (see Fig. 1-3, the vehicle chassis of harvester 10 clearly couples to a frame, to which harvesting components 16, 18, 20, and 43 are mounted) coupling the movable frame to the chassis; 
at least one load sensor (46, 50) associated with the at least one frame mount and configured to output load signals corresponding to a mass of the merger frame (sensor outputs a signal of weight of crop on conveyor, which would inherently correspond to a mass of the crop on the conveyer, the mass 
a controller (64) operatively coupled to the at least one load sensor, the controller being configured to: 
determine a mass of crop material conveyed by the conveyor based at least partially on the mass of the merger frame (see Fig. 4, step 68, 70); 
determine a crop yield (total mass 72) based at least partially on the determined mass of crop material; and 
output a yield signal corresponding to the determined crop yield (66), the determined crop yield being calculated without using a header width and a ground speed of the vehicle (Farley is silent regarding ground speed/header width being used to calculate yield).

Regarding claim 9, Farley discloses the agricultural vehicle of claim 8, wherein the at least one frame mount comprises a plurality of frame mounts (see Fig. 3, conveyors 44 and 46 are mounted in separate locations, and would necessitate a plurality of frame mounts) and the at least one load sensor comprises a plurality of load sensors (46, 50), each of the load sensors being associated with a respective one of the frame mounts.

Regarding claim 10, Farley discloses the agricultural vehicle of claim 8, wherein the controller is configured to determine the crop yield also based at least partially on, a conveyance speed of the conveyor (display 66 includes feed rate 74, which necessitates conveyor speed).

Regarding claim 12, Farley discloses the agricultural vehicle of claim 8, wherein the controller is configured to operatively couple to a display and output the yield signal to the display (66).

Regarding claim 13, Farley discloses the agricultural vehicle of claim 8, where the controller is configured to determine the mass of crop material at a defined frequency (“a first time period” see Fig. 5, step 90).

Regarding claim 15, Farley discloses a method of determining a yield of an agricultural vehicle (10) traveling across a field, the method being performed by a controller (64) and comprising: 
conveying collected crop material with a conveyor (44, 48); 
determining a mass of crop material (using load sensors 46, 50) conveyed by the conveyor based at least partially on a mass of a merger frame supporting the conveyor during conveying (sensor outputs a signal of weight of crop on conveyor, which would inherently correspond to a mass of the crop on the conveyer, the mass of the conveyor itself, and the frame, considering that the mass of the conveyor and merger frame remain constant); 
determining a crop yield (72) based at least partially on the determined mass of crop material; and outputting a yield signal (66) corresponding to the determined crop yield, the determined crop yield being calculated without using a header width and a ground speed of the vehicle (Farley is silent regarding ground speed/header width being used to calculate yield).

Regarding claim 16, Farley discloses the method of claim 15, wherein the vehicle comprises a plurality of frame mounts (see Fig. 3, conveyors 44 and 46 are mounted in separate locations, and would necessitate a plurality of frame mounts) coupling the merger frame to a chassis of the vehicle and a plurality of load sensors (46, 50) operatively coupled to the controller, each of the load sensors being associated with a respective one of the frame mounts.

Regarding claim 17, Farley discloses the method of claim 15, wherein the crop yield is determined based at least partially on at least a conveyance speed of the conveyor (display 66 includes feed rate 74, which necessitates conveyor speed).

Regarding claim 19, Farley discloses the method of claim 15, wherein the yield signal is output to a display (66).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Farley in view of Kirk (US 10827667 B2).

Regarding claim 4, Farley discloses the merger system of claim 1. 
Farley does not disclose wherein the crop yield is determined as tons per acre. However, Farley does disclose that the harvester is capable of generating a yield map (col. 6 lines 46-48).
In the same field of endeavor, Kirk discloses a crop yield monitoring system including a yield map where the crop yield is displayed in tons/acre (col. 10, lines 43-47). 


Regarding claim 11, Farley discloses the agricultural vehicle of claim 8. 
Farley does not disclose wherein the crop yield is determined as tons per acre. However, Farley does disclose that the harvester is capable of generating a yield map (col. 6 lines 46-48).
In the same field of endeavor, Kirk discloses a crop yield monitoring system including a yield map where the crop yield is displayed in tons/acre (col. 10, lines 43-47). 
It would be obvious to one of ordinary skill in the art to provide the yield map disclosed by Farley with the crop yield displayed in units of tons/acre, as disclosed by Kirk, as a way of alerting an operator of low-yielding harvesting areas.  

Regarding claim 18, Farley discloses the method of claim 15. 
Farley does not disclose wherein the crop yield is determined as tons per acre. However, Farley does disclose that the harvester is capable of generating a yield map (col. 6 lines 46-48).
In the same field of endeavor, Kirk discloses a crop yield monitoring system including a yield map where the crop yield is displayed in tons/acre (col. 10, lines 43-47). 
It would be obvious to one of ordinary skill in the art to provide the yield map disclosed by Farley with the crop yield displayed in units of tons/acre, as disclosed by Kirk, as a way of alerting an operator of low-yielding harvesting areas.  


Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Farley in view of McKinnis, Jr. et al. (US 20190327897 A1) hereinafter “McKinnis”.

Regarding claim 7, Farley discloses the merger system of claim 6. Farley also discloses that sensors 46 and 50 are integrated with the other harvesting components of harvester 10, and that real time adjustment of these components can be beneficial (col. 5 lines 58-63).
Farley does not disclose wherein the controller is operatively coupled to the conveyor and configured to set a conveyance speed of the conveyor defining a time period for performing an unload cycle, the defined frequency being equal to the set time period.
In the same field of endeavor, McKinnis discloses a discharge conveyor, the speed of which is configured to be readjusted at predetermined intervals based upon a measured characteristic associated with one or more components of the harvester (see paragraph 0046).
It would be obvious to one of ordinary skill in the art to provide the harvester disclosed by Farley with a conveyor belt readjustment interval, as disclosed by McKinnis, equal to that of the time period of the time period for measuring the weight of the conveyor established by Farley, as a way of adjusting conveyor speed in response to crop yield in real time. 

Regarding claim 14, Farley discloses the agricultural vehicle of claim 13. Farley also discloses that sensors 46 and 50 are integrated with the other harvesting components of harvester 10, and that real time adjustment of these components can be beneficial (col. 5 lines 58-63).
Farley does not disclose wherein the controller is operatively coupled to the conveyor and configured to set a conveyance speed of the conveyor defining a time period for performing an unload cycle, the defined frequency being equal to the set time period.

It would be obvious to one of ordinary skill in the art to provide the harvester disclosed by Farley with a conveyor belt readjustment interval, as disclosed by McKinnis, equal to that of the time period of the time period for measuring the weight of the conveyor established by Farley, as a way of adjusting conveyor speed in response to crop yield in real time. 

Regarding claim 20. (Original) The method of claim 15, further comprising setting a conveyance speed of the conveyor defining a time period for performing an unload cycle, wherein determining the mass of crop material occurs at a defined frequency that is equal to the set time period.


Response to Arguments
Applicant's arguments filed 1/18/22 have been fully considered but they are not persuasive. Regarding the argument that Farley discloses a system and method for conveying agricultural material and calculating a yield rate based on the speed and size of the harvester header, applicant has not identified the relevant sections of the prior art that teach calculating the yield with either header width or ground speed. Farley is silent regarding using a ground speed/speed of advance, or a header width, to calculate yield. Additionally, Farley teaches finding a total weight conveyed during a certain time period (col. 6 lines 3-6). Though not explicitly stated by Farley, one of ordinary skill will recognize that finding weight for a specific period of time requires multiplying load on the conveyor (lbf), the amount of time in the time period (in minutes), and conveyor speed (rpm). This is known to be repeated over intervals in . 
Applicant’s arguments with respect to claims 8-20 regarding Korman have been considered but are moot because of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         

/Alicia Torres/                          Primary Examiner, Art Unit 3671